t c summary opinion united_states tax_court lawrence amos zumo petitioner v commissioner of internal revenue respondent docket no 19563-12s l filed date lawrence amos zumo pro_se kristina l rico and jason m kuratnick for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the dispute between the parties concerns respondent’s determination sustaining the filing of a lien to collect petitioner’s unpaid federal_income_tax for and unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times background at the time he filed his petition petitioner resided in maryland petitioner and his wife filed a joint federal_income_tax return on or around date a joint federal_income_tax return on or around date a joint federal_income_tax return on or around date and a joint federal_income_tax return on or around date they did not pay the tax reported thereon on the basis of amounts reported on these returns respondent made the following assessments year tax dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s tax_year was included in the petition on date respondent moved to dismiss petitioner’s tax_year for mootness and to strike the year from the petition the court granted respondent’s motion on date petitioner is a neurologist the income from his practice has been declining because of a reduction in both patient volume and medical insurance reimbursements petitioner and his wife own numerous properties--their primary residence and rental properties unfortunately the residence was severely damaged by fire and the rental properties failed to yield sufficient income to allow them to be robust investments petitioner and his wife also owned a liquor store which was operated from the first floor of the property in which they resided additionally petitioner received royalties the amounts of which are not in the record from a book he wrote the couple have a 19-year-old son and a 9-year-old daughter on date respondent mailed petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising petitioner that respondent was going to file a notice_of_federal_tax_lien on date to collect unpaid liabilities for taxable years and letter further informed petitioner that he could request a hearing with the internal_revenue_service office of appeals on date respondent received a completed form request for a collection_due_process or equivalent_hearing sec_6330 hearing from petitioner petitioner did not dispute his self-assessed taxes for or but he asserted that he had paid hi sec_2010 tax_liability in full on date respondent received a form_656 offer_in_compromise from petitioner for and petitioner stated that there was doubt as to full collectibility of the taxes he offered dollar_figure to settle his tax obligations petitioner claimed financial hardship arising from the destruction of his residence as a result of a fire on date an increase in property taxes on his income-producing rental properties decreased insurance reimbursements and the failure of his tenants to pay rent petitioner stated he would borrow funds to settle his tax obligations from family and friends by letter dated date respondent acknowledged receipt of petitioner’s request for a sec_6330 hearing by letter dated date respondent informed petitioner that his request was assigned to an appeals officer petitioner’s case was assigned to settlement officer lynne mcdermott on date settlement officer mcdermott wrote petitioner a letter in which she scheduled a telephone sec_6330 hearing and requested him to submit form 433-a collection statement for wage earners and self-employed individuals detailing certain financial information petitioner provided no documentation to substantiate this assertion on date petitioner sent settlement officer mcdermott a completed form 433-a in which he reported his monthly income was dollar_figure and his monthly living_expenses were dollar_figure resulting in disposable monthly income of dollar_figure settlement officer mcdermott reviewed the information she accepted petitioner’s claim that he had dollar_figure in monthly income but she determined his allowable monthly expenses were dollar_figure leaving a disposable monthly income of dollar_figure this determination was based on the amounts petitioner substantiated as well as national and local standards for the size of petitioner’s family specifically settlement officer mcdermott determined the following modifications to petitioner’s reported monthly expenses she increased petitioner’s national standard expense an expense not further defined in the record by dollar_figure inasmuch as petitioner had reported dollar_figure and the national standard expense for a four-person family such as petitioner’s was dollar_figure per month she reduced petitioner’s reported expenses for two automobiles public transportation out-of-pocket health care expenses and total healthcare expenses respondent accepted petitioner’s expense claims with respect to housing and utilities transportation taxes and other secured debt petitioner had reported dollar_figure for one automobile and dollar_figure for another she reduced the expense amount to dollar_figure for each car pursuant to the amount allowed by the standard for baltimore maryland petitioner reported dollar_figure for public transportation but settlement officer mcdermott allowed only dollar_figure for petitioner’s son’s school commute because she had already allowed expenses for petitioner’s cars petitioner reported dollar_figure for out-of-pocket health expenses but settlement officer mcdermott reduced that amount to the national standard of dollar_figure because petitioner did not substantiate the amount reported petitioner reported dollar_figure for other health care expenses but settlement officer mcdermott reduced the amount to dollar_figure because that was the substantiated amount for petitioner’s health insurance premium she disallowed petitioner’s dollar_figure reported child care expenses because she determined that petitioner’s wife was a stay-at-home parent and petitioner failed to substantiate the reported amount on form 433-a petitioner did not state that his wife worked nor did he provide information as to salary if any his wife received settlement office mcdermott also disallowed dollar_figure reported for life_insurance payments because petitioner failed to substantiate that amount in actuality petitioner owned a third car but he failed to inform settlement officer mcdermott of this fact she determined that petitioner had overstated the fair market values of his and his wife’s assets consequently settlement officer mcdermott reduced the amounts petitioner reported as the values of the rental properties vehicles bank accounts and individual_retirement_accounts settlement officer mcdermott ultimately determined that the aggregate fair_market_value of the assets was dollar_figure and the assets had an appeals equity value of dollar_figure petitioner failed to inform settlement officer mcdermott that he and his wife owned and operated a liquor store consequently settlement officer mcdermott did not include the store’s income or the value of the store’s liquor license in her calculations petitioner further failed to inform settlement officer mcdermott of his book royalties resulting in that income’s not being included in her calculations settlement officer mcdermott reviewed the administrative file transcripts and verified that the requirements of all applicable law and administrative procedure were met she verified that petitioner’s and taxes were properly assessed reviewed the notice of demand and confirmed that petitioner failed to pay the assessments settlement officer mcdermott also appeals equity value is an asset’s fair_market_value reduced by of its fair_market_value and then reduced again by all encumbrances verified that the notice_of_federal_tax_lien filing was properly issued and that the lien was properly filed petitioner his wife and settlement officer mcdermott held a telephone sec_6330 hearing on date settlement officer mcdermott rejected petitioner’s offer-in-compromise determining that the tax collection potential was more than the dollar_figure petitioner proposed and that he could satisfy his income_tax obligations by paying monthly installments settlement officer mcdermott noted that before the filing of the lien petitioner had entered into a dollar_figure per month installment_agreement with respondent she informed petitioner that he was no longer bound to pay the dollar_figure monthly installments instead acting within her discretion settlement officer mcdermott offered petitioner the option of paying either installments of dollar_figure per month over a period of months or installments of dollar_figure per month over the remaining collection_period petitioner tentatively agreed to pay dollar_figure monthly petitioner also requested that the lien be released in order to permit him to refinance his properties settlement officer mcdermott rejected that request but she informed petitioner that the tax_lien could be subordinated to any bank refinancing loan on date petitioner called settlement officer mcdermott was not involved in the dollar_figure per month installment_agreement settlement officer mcdermott leaving her a message that he would not agree to any installment_agreement but rather he intended to petition the tax_court on date petitioner sent a fax to settlement officer mcdermott confirming the information stated in his message and requested settlement officer mcdermott to reconsider her denial of his dollar_figure offer-in-compromise petitioner stated that he had overstated his income and failed to report all of his expenses although he provided no documentation reflecting this statement petitioner further informed settlement officer mcdermott that he was concerned about the possibility that he or his wife might suffer a sudden catastrophic illness or even death although at the time neither was ill settlement officer mcdermott called petitioner on date leaving a message that she had reviewed his fax and would not reconsider her rejection of his offer-in-compromise on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining respondent’s lien to collect petitioner’s unpaid income_tax for and in an attachment to the notice_of_determination settlement officer mcdermott reviewed the facts of the case and set forth the reasons for her determination the attachment stated that the notice_of_federal_tax_lien is necessary to protect the government’s interest in your assets in the event you encumber or sell them as a result retaining the nftl balances the need for efficient collection with your concern that any collection action be no more intrusive than necessary a standard of review discussion this case involves a review of respondent’s determination to proceed with collection of petitioner’s unpaid tax_liabilities for through collection_due_process hearings under sec_6320 regarding liens are conducted in accordance with sec_6330 sec_6320 we therefore refer to such hearings as sec_6330 hearings throughout this opinion after the commissioner issues a notice_of_determination following an administrative hearing the taxpayer may petition this court for review of the commissioner’s determination sec_6320 sec_6330 our review of that determination is subject_to the provisions of sec_6330 the review that we are required to conduct in sec_6320 cases focuses on the commissioner’s determination because petitioner does not dispute the underlying tax_liabilities for the years at issue we review respondent’s as noted supra note the court granted respondent’s motion to dismiss petitioner’s tax_year for mootness and to strike the year from the petition determination for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 b the settlement officer’s calculation of petitioner’s income and expenses petitioner argues that settlement officer mcdermott did not properly calculate his and his family’s monthly income and living_expenses thus he contends she erred in determining his family’s financial situation petitioner asserts that because of this miscalculation settlement officer mcdermott abused her discretion by not accepting his dollar_figure offer-in-compromise we do not agree with petitioner’s assertion that settlement officer mcdermott abused her discretion indeed settlement officer mcdermott accepted petitioner’s income calculation as set forth on the form 433-a without modification in this regard we note that because petitioner failed to inform settlement officer mcdermott of the income from his liquor store or his book royalties the amount she accepted as petitioner’s monthly income was probably understated with respect to settlement officer mcdermott’s calculation of petitioner’s monthly living_expenses we are mindful that in general the commissioner may rely on national and local collection financial standards published by the secretary and for the commissioner to deviate from these standards the taxpayer is required to demonstrate that he would not have adequate means to provide for his basic living_expenses marascalco v commissioner tcmemo_2010_130 aff’d 420_fedappx_423 5th cir the commissioner requires taxpayers to provide reasonable substantiation and documentation with respect to such assertions internal_revenue_manual pt date date as noted supra pp settlement officer mcdermott relied on national standards because petitioner failed to substantiate his reported expenses and we are mindful that settlement officer mcdermott increased the amount of the national standard expenses from the reported dollar_figure to dollar_figure petitioner next argues that respondent failed to take into account his declining financial position resulting from his difficulties with his medical practice the decline in rents from his rental properties and the fire damage to his residence but as we stated supra p settlement officer mcdermott accepted petitioner’s own calculation of his income in making her determination moreover she determined that petitioner had overstated the value of his assets including the values of his rental properties bank accounts individual_retirement_accounts and vehicles consequently she reduced their respective values to reflect the financial reality of petitioner’s situation finally petitioner argues that settlement officer mcdermott failed to account for the possibility of a sudden catastrophic illness or death during the installment_payment period but petitioner and his wife were in good health and any question as to their suffering an illness is hypothetical moreover sec_6159 permits the commissioner to alter modify or terminate an installment_agreement should the taxpayer’s financial condition change therefore should a medical emergency occur petitioner is not prevented from seeking a modification reflecting the changed situation in sum we find that settlement officer mcdermott did not abuse her discretion in calculating petitioner’s income and allowable expenses c the settlement officer’s refusal to withdraw the notice of tax_lien at the sec_6330 hearing petitioner requested that respondent withdraw the filed tax_lien to permit him to borrow money against his rental properties settlement officer mcdermott refused this request but informed petitioner that the lien could be subordinated to a loan under certain circumstances the commissioner has discretion to withdraw a notice_of_federal_tax_lien sec_6323 the lien notice may be withdrawn if a the filing of the notice of the lien was premature b the taxpayer has entered into an agreement under sec_6159 ie an installment_agreement to satisfy the liability by means of installment payments unless the agreement provides otherwise c the withdrawal will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of the notice would be in the best interest of the taxpayer as determined by the national_taxpayer_advocate and the united_states while respondent may withdraw the notice_of_federal_tax_lien under this section there is no requirement to do so see sec_6323 sec_301_6323_j_-1 proced admin regs settlement officer mcdermott did not abuse her discretion in refusing to withdraw the notice_of_federal_tax_lien petitioner requested that respondent withdraw the lien notice to allow him to borrow additional funds from his bank but her offer to subordinate respondent’s lien to a new bank loan would have accomplished petitioner’s goal moreover settlement officer mcdermott’s review of petitioner’s administrative file revealed that the notice_of_federal_tax_lien was necessary to protect the government’s interest in petitioner’s assets d other matters considered at the sec_6330 hearing sec_6330 and provides that the settlement officer must verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection be no more intrusive than necessary in her testimony at trial settlement officer mcdermott demonstrated that she verified that the requirements of all applicable law and administrative procedure were met and that she determined that the filing of the lien appropriately balanced the need for efficient collection_of_taxes with petitioner’s concern that the collection action be no more intrusive than necessary we are satisfied that the mandates of sec_6330 and have been met to reflect the foregoing decision will be entered for respondent
